Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 10 February 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson February 10th. 1814—

I was in hopes of receiving a Letter by yesterdays Mail from you—I was glad to see by the News Papers that Col. Smith, who formerly girded on the Sword for his country’s defence, was now opening his mouth, I trust in wisdom, advocating the same noble cause—What will be the issue of the present agitation of your State, & ours, I cannot predict, but I fear, unless great pains is taken to ameliorate, & soften their minds, they will not wait for the decision of our Negotiators, but will break out into actual rebellion—And a separation of the States commence—
When you write let me know how you all are—when you heard from your Children abroad, & how Mrs Sarah Adams, & Daughter are, whether you expect them to return in the spring; &cc—
My good Lydia, has had a billious turn, I feard a settled fever, but is now better—I have suffered for a week past in the same way, & several of our family—It has been a steady cold winter, & fine travelling I hear, but none scarcely of our family stir out—except one, or two of our Boarders go to Haverhill a Saturdays—I hear Mr, & Mrs Harrod are gone on to Boston & I suppose will make their Daughter a visit at Quincy—Please to find on the enclosed to our good Nephew, & you will oblige your affectionate / Sister
E P—